ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Lenza McElrath, Jr., has been publically disciplined by the Ohio Supreme Comí; and requesting, pursuant to Rule 12(d), Rules on Lawyers Professional Responsibility, that this court impose identical discipline; and
WHEREAS, based on certain criminal charges against respondent and on his failure to comply with attorney registration and continuing legal education requirements in Ohio, the Ohio Supreme Court suspended respondent from practice for 2 years, with 1 year stayed upon certain conditions of treatment for chemical dependency, followed by a 1-year monitored probation; and
WHEREAS, the Director informs us that respondent agrees to imposition of reciprocal discipline; and
WHEREAS, this court has independently reviewed the record and agrees that the reciprocal discipline is appropriate,
IT IS HEREBY ORDERED that respondent Lenza McElrath, Jr. is suspended from the practice of law for 2 years, with 1 year stayed on condition he comply with requirements adopted by the Ohio Supreme Court, and
IT IS FURTHER ORDERED that any proceedings for reinstatement shall proceed pursuant to Rule 18, Rules on Lawyers Professional Responsibility.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice